Citation Nr: 18100066
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 15-33 902
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to higher evaluations for degenerative joint disease of the lumbar spine (hereinafter low back disability), to include whether the reduction in evaluation from 40 percent to 20 percent effective May 31, 2014 was proper, is remanded for additional development.
The Veteran served on active duty from February 1966 to May 1967.
In an April 2011 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) increased the evaluation of the Veterans low back disability to 40 percent.  Thereafter, in January 2014, the Veteran filed a claim for an increased rating and underwent a VA examination in May 2014.  In a June 2014 rating decision, the RO reduced the rating for the low back disability to 20 percent effective the date of the May 2014 examination.  Notice was not provided until after the reduction because the Veterans combined disability rating did not change.
In his July 2014 notice of disagreement, the Veteran explained that the 40 percent rating had been granted based on a scan (x-ray) of his back showing favorable ankylosis; he felt the same technique should have been used to evaluate his back in 2014.  In his August 2015 Form 9, the Veteran referenced an April 2015 MRI which he believed showed marked worsening of his low back and argued that the decision to decrease the rating was in contrast to medical findings.  At his hearing before the Board of Veterans Appeals (Board) in January 2018, the Veteran and his wife indicated his back has steadily gotten worse since service and did not improve, but rather worsened further, in May 2014 and continued to do so. 
The matter is REMANDED for the following action:
1. Obtain updated VA treatment records relevant to the low back disability.  
2. Schedule the Veteran for a VA examination of his lumbar spine to determine the current severity of the disability.  The entire claims file must be reviewed.
X-rays in March 2011 suggested favorable ankylosis in the lumbar spine.  The examiner should determine whether repeat x-rays should be performed to determine whether ankylosis, either favorable or unfavorable, is still present in the lumbar spine.  
All objective and subjective symptoms should be reported in detail.  The examiner shoulder provide an opinion as to the functional limitations the Veteran experiences as a result of his low back disability and what impact those have on his occupational functioning.
3. When the development requested has been completed, readjudicate the claim for an increased rating, to include consideration of whether the reduction from 40 percent to 20 percent effective May 31, 2014 was proper.  If the benefit sought on appeal is not granted to the fullest extent, furnish the Veteran and his representative with a supplemental statement of the case and provide an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski

